ACCEPTED
                                                                           14-15-00280-CV
                                                           FOURTEENTH COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      6/17/2015 2:38:07 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                       NO. 14-15-00280-CV
                                                           FILED IN
                                                    14th COURT OF APPEALS
                    IN THE COURT OF APPEALS            HOUSTON, TEXAS
                                                    6/17/2015 2:38:07 PM
                  FOURTEENTH JUDICIAL DISTRICT      CHRISTOPHER A. PRINE
                         HOUSTON, TEXAS                      Clerk




                CONRAD CONSTRUCTION CO., LTD.

                                                 APPELLANT

                                VS.

          FREEDMEN’S TOWN PRESERVATION COALITION,
            CATHERINE ROBERTS AND GLADYS HOUSE

                                                 APPELLEES


             FROM THE 80TH JUDICIAL DISTRICT COURT
                    OF HARRIS COUNTY, TEXAS
              (TRIAL COURT CAUSE NO. 2015-02771)


      APPELLEES’ AMENDED UNOPPOSED MOTION FOR LEAVE
            TO FILE RESPONSE BRIEF OUT-OF-TIME



TO THE HONORABLE COURT OF APPEALS:

     Appellees Freedmen’s Town Preservation Coalition, Catherine

Roberts and Gladys House file this Amended Unopposed Motion for Leave



                                  1
to File Response Brief Out-of-Time and would respectfully show the Court

the following:

      1.    In this interlocutory appeal from a temporary injunction entered

by the 80th Judicial District Court of Harris County, Texas, Appellant Conrad

Construction Co., Ltd. filed its initial brief on April 24, 2015. Pursuant to

Tex.R.App.Pro. 38.6(b), Appellees’ responsive brief was initially due May

13, 2015. This Court, however, granted Appellees’ Unopposed Motion for

Extension of Time to File Response Brief extending the date for Appellees

to file their brief to and through June 12, 2015.

      2.    On June 9, 2015, Appellees filed their Second Unopposed

Motion for Extension of Time to File Response Brief, requesting that the

Court further extend the date for filing Appellees’ Response Brief to and

through June 26, 2015, due to intermittent internet outages Appellees’

counsel suffered during and after the storms which inundated the Houston

and Harris County area during the Memorial Day holidays. That motion

has yet to be ruled upon by the Court.

      3.    Appellees’ counsel has now completed the Response Brief and

has efiled it with the Court simultaneously with this Motion.     Appellees

accordingly request leave of the Court to file their Response Brief five days




                                       2
subsequent to its due date of June 12, 2015, as extended previously by this

Court.

     4.    Counsel for Appellant, Robert A. Plessala, has advised the

undersigned counsel for Appellees that he does not oppose the relief

requested by this Motion.

     WHEREFORE,    PREMISES CONSIDERED,    Appellees respectfully request

that the Court grant Appellees leave to file their Response Brief five days

after the extended due date previously ordered by the Court.

     SIGNED AND FILED this 17th day of June, 2015.




                                    3
                                        Respectfully submitted,

                                        THE HALL LAW FIRM


                                        /s/William L. Van Fleet
                                        Benjamin L. Hall III
                                        Texas Bar No. 08743745
                                        William L. Van Fleet II
                                        Texas Bar No. 20494750
                                        Kimmie R. Bennett
                                        State Bar No. 24011946
                                        530 Lovett Blvd.
                                        Houston, TX 77006
                                        (713) 942-9600 (Telephone)
                                        (713) 942-9566 (Facsimile)
                                        bvfleet@comcast.net

                                        ATTORNEYS FOR APPELLEES
                                        FREEDMEN’S TOWN PRESERVATION
                                        COALITION, CATHERINE ROBERTS,
                                        AND GLADYS HOUSE




                      CERTIFICATE OF CONFERENCE

     The undersigned certifies that on June 17, 2015, he conferred with

Robert A. Plessala, counsel for Appellant Conrad Construction Co., Ltd.,

who advised that he does not oppose the relief requested in the above and

foregoing Motion.


                                             /s/William L. Van Fleet
                                                William L. Van Fleet II



                                    4
                   CERTIFICATE OF COMPLIANCE (RULE 9.4)

     The undersigned certifies that the above and foregoing Motion satisfies

the requirements of Tex.R.App.P. 9.4 because the Motion contains 556

words.



                                              /s/William L. Van Fleet II
                                                 William L. Van Fleet II


                         CERTIFICATE OF SERVICE

     I hereby certify that on the 17th day of June, 2015, a true and correct

copy of the foregoing Motion was forwarded to counsel for Conrad

Construction Co., Ltd., Robert A. Plessala, Andrews Myers, P.C., 3900

Essex    Lane,   Suite   800,   Houston,   Texas   77027,   via   email    at

rplessala@andrewsmyers.com.

                                              /s/William L. Van Fleet
                                                 William L. Van Fleet II




                                     5